Citation Nr: 9915080	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-41 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands, wrists, and elbows.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right heel spur with Achilles' tendon calcification.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a left heel spur with Achilles' tendon calcification.

4.  Entitlement to a compensable evaluation for sinusitis.

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

6.  Entitlement to a compensable evaluation for actinic 
keratosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1970 to September 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Oakland, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of entitlement to service connection for arthritis 
of the hands, wrists, and elbows, and entitlement to a 
compensable evaluation for actinic keratosis with be 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran's right heel spur with Achilles' tendon 
calcification is productive of no more than moderate 
symptomatology.  

2.  The veteran's left heel spur with Achilles' tendon 
calcification is productive of no more than moderate 
symptomatology.

3.  The veteran's sinusitis includes complaints of constant 
congestion and morning drainage, as well as monthly 
epistaxis.  There is no showing of moderate symptomatology or 
one or two incapacitating episodes a year or three to six 
non-incapacitating episodes per year.  

4.  The veteran has level I hearing for both the right and 
left ears.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right heel spur with Achilles' tendon calcification 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.51, 4.71a, Code 5284 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for a left heel spur with Achilles' tendon calcification have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.51, 4.71a, Code 5284 (1998).

3.  The criteria for a compensable evaluation for sinusitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.97 Code 6513 (1996); 38 C.F.R. §§ 4.7, 4.97 
Code 6513 (1998).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.85, Code 6100.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of the disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Heel Spurs

The veteran contends that the separate 10 percent evaluations 
assigned to his heel spurs is inadequate to reflect their 
true level of severity.  He argues that it does not take much 
walking or standing to produce great pain and limping, which 
requires some recovery time.  

Entitlement to service connection for bilateral heel spurs, 
right greater than left, symptomatic, was established in an 
August 1994 rating decision.  A 10 percent evaluation was 
assigned for this disability, and the veteran initiated an 
appeal of this evaluation.  In a November 1998 rating 
decision, a separate 10 percent evaluation was assigned for 
each heel, effective from service discharge, and the 
disabilities were recharacterized as heel spur with Achilles' 
tendon calcification.  These evaluations currently remain in 
effect.  

The rating code does not contain a listing for heel spurs.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

The veteran's heel spurs with Achilles' tendon calcification 
are evaluated under the rating code for other foot injuries.  
A 30 percent evaluation is merited for a severe foot injury.  
A 20 percent evaluation is warranted for a moderately severe 
foot injury.  A 10 percent evaluation is assigned for a 
moderate foot injury.  38 C.F.R. § 4.71a, Code 5284.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The veteran was afforded a VA examination in December 1993.  
He had a history of heel spurs, with the right more painful 
than the left.  He wore heel pads.  The pain would bother him 
when playing golf.  On examination, the veteran was able to 
walk on his heels and toes with some pain on his heels in the 
area of the heel spurs, especially on the right side.  
However, he stood with normal angles at the knees, and normal 
angles at the feet.  The arches were well maintained.  There 
were slight pump bumps, bilaterally, and there was pain to 
deep palpation at the insertion of the long plantar ligament, 
especially on the right side.  The range of motion of all 
joints was full and unrestricted.  The veteran had a normal, 
nonantalgic gait with good heel strike, mid stance and toe 
off.  The diagnoses included calcaneal heel spurs, right 
greater than left, symptomatic.  

VA treatment records from June 1995 show that the veteran had 
complaints of painful plantar fasciitis with heel spurs.  His 
condition was said to come and go.  He played golf and was 
studying golf course management, but his heels would flare-
up.  He would therefore need to use a cart on occasion when 
working.  

The veteran underwent an additional VA examination for the 
feet in July 1997.  He complained of pain in the heels and 
stiffness, which was aggravated by walking or standing.  He 
would treat himself with aspirin, or soak them if they hurt.  
He wore special heel inserts or special shoes with built-in 
heel supports.  On examination, the objective findings 
included tenderness of both heels on palpation.  There was no 
swelling or deformity visible.  The veteran could stand on 
his toes, but had great difficulty standing on his heels due 
to the pain.  His gait was normal when wearing his special 
shoes.  There were no secondary skin or vascular changes.  
The diagnosis was bilateral heel spurs.  This was confirmed 
by X-ray studies.  The veteran said he could sit down as 
needed in his job.  He managed golf carts and a driving range 
for a living, and was able to rest periodically when his feet 
hurt.  He was unable to run or jog.  The veteran could not 
walk the golf course, but drove a cart when he played golf.  

In a September 1998 addendum to the July 1997 examination, 
the examiner stated that the veteran had tenderness of both 
heels.  There was pain on any pressure to the heels, which 
required special shoes to reduce the pressure.  His 
disability had reduced his capacity to walk, jog, or run.  
This was due to pain, and there was no evidence of reduced 
endurance, coordination, or weakness.  

The Board finds that an increased rating is not merited for 
either the right or left heel during the period from 
discharge to the present.  The primary symptom of the 
veteran's disabilities is pain with walking or standing, 
which requires him to wear special heel pads and shoes.  His 
heels are tender to palpation.  The pain requires him to sit 
on occasion, prevents him from running or jogging, and makes 
him ride a cart when playing golf.  However, the evidence 
shows that the veteran retains normal function of the feet.  
He has a normal gait that is not visibly antalgic when he is 
wearing his shoes.  The veteran has a normal stance, and 
there is no visible deformity.  The July 1997 examination was 
negative for weakness, incoordination, or altered excursion.  
He had reduced endurance because of pain.  The Board finds 
that the degree of pain that is objectively demonstrated 
equates to the moderate symptomatology for foot injuries for 
each heel, which merits continuation of the 10 percent 
evaluations currently in effect.  38 C.F.R. §§ 4.7, 4.20, 
4.40, 4.51, 4.71a, Code 5284 (1998).  

Sinusitis

The veteran contends that the symptomatology resulting from 
his sinusitis is severe enough to warrant a 10 percent 
evaluation.  He argues that his sinusitis is not in 
remission, but that he has good days and bad days.  

Entitlement to service connection for sinusitis was 
originally established in an August 1994 rating decision.  
The current zero percent evaluation was assigned for this 
disability.  

The Board notes that the laws and regulations governing the 
evaluation of sinusitis were changed during the course of the 
veteran's appeal, effective from October 1996.  When a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The RO has previously considered the veteran's claim 
under both the old and new rating criteria.  Therefore, the 
Board will also review the veteran's claim under both the old 
and new criteria, and if one criteria produces a result that 
is more favorable to the veteran, then that is the criteria 
that will be applied.  

Under the regulations in effect prior to October 1996, 
chronic maxillary sinusitis that is postoperative, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations is evaluated as 50 percent disabling.  Severe 
chronic maxillary sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence is evaluated as 30 
percent disabling.  Moderate sinusitis with discharge, 
crusting or scabbing and infrequent headaches is rated as 10 
percent disabling.  Sinusitis with X-ray manifestations only 
and symptoms that are mild or occasional is evaluated as zero 
percent disabling.  38 C.F.R. § 4.97, Code 6513 (1996).  

For the regulations currently in effect, chronic maxillary 
sinusitis is evaluated under the general rating formula for 
sinusitis.  Under this formula, a 50 percent rating is 
warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) of antibiotic 
treatment, or more than six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting is evaluated as 30 percent 
disabling.  One or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is rated as 10 
disabling.  Sinusitis that is detected by X-ray only is 
evaluated as zero percent disabling.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Code 6513.  

At the December 1993 VA examination, the veteran reported 
that he had experienced some trouble with his sinuses that 
morning.  It had taken him some time to clean out the 
drainage, but he was not having an acute flare-up at the time 
of the examination.  On examination, the veteran's breath had 
the odor of sinus drainage.  There was tenderness to tap over 
the maxillary or frontal sinuses.  The veteran had lots of 
mucous in the ampulla of both nostrils.  However, there was 
free ingress and egress of air at the present time.  An X-ray 
study conducted at that time had an impression of a normal 
paranasal sinus study.  The diagnoses included chronic 
maxillary sinusitis, in remission at the present time.

The veteran underwent an additional VA examination of his 
nose and sinuses in July 1997.  He gave a history of symptoms 
in service of some sinus aching at high altitudes, and he 
would occasionally have to be eliminated from a flight due to 
clogged sinuses.  His current subjective complaints were 
constant nasal congestion.  He has epistaxis about once a 
month.  The veteran also has a post-nasal drip in the 
mornings, and expectorates clear mucoid sputum.  The December 
1993 X-ray studies were reviewed.  The diagnosis was mild 
chronic rhinitis, possibly allergic.  

The Board is unable to find that the evidence supports 
entitlement to a higher evaluation for the veteran's 
sinusitis.  The veteran complains of constant congestion, 
with sinus drainage in the mornings.  He also complains of a 
nosebleed about once a month.  There is no evidence of 
crusting or scabbing, and no complaints of headaches.  The 
Board finds that this symptomatology does not more nearly 
resemble the moderate symptomatology with discharge, crusting 
or scabbing, and infrequent headaches required for a 10 
percent evaluation under the rating code in effect prior to 
1996. 38 C.F.R. § 4.97, Code 6513 (1996).  Furthermore, there 
is no record of the one or two incapacitating episodes of 
sinusitis per year or the three to six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting required for a 10 percent 
rating under the rating code currently in effect.  38 C.F.R. 
§ 4.97, Code 6513.  There are no medical records reflecting 
treatment of the sinusitis with antibiotics and the most 
recent x-rays revealed normal paranasal sinuses.  Mild 
rhinitis was the assessment.  Therefore, the criteria for an 
increased evaluation have not been met under either of the 
applicable rating codes.  

Hearing Loss

The veteran contends that his bilateral hearing loss is 
severe enough to warrant a 10 percent rating.  He argues that 
the speech discrimination words used at a VA examination were 
given to him beforehand to review, and that his hearing loss 
is greater than has been reflected on testing.  

In order for the veteran to receive a 10 percent evaluation 
for his bilateral hearing loss, the hearing acuity levels 
must be shown to be at III and IV, II and V, or higher 
combinations.  Lower combinations would warrant a 
continuation of the noncompensable evaluation now in effect.  
38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100, 6101.

The veteran was afforded a VA hearing examination in December 
1993.  He had pure tone thresholds in the right ear of 5, 0, 
5, and 45 decibels at the frequencies of 1000, 2000, 3000, 
and 4000 Hertz.  In the left ear, the thresholds were 5, 0, 
15, and 60 at the same frequencies.  These frequencies are 
the frequencies of normal conversation, and are required to 
be averaged by law.  The average thresholds are 14 in the 
right ear and 20 in the left ear.  Speech recognition ability 
was 96 percent correct in the right ear and 94 percent 
correct in the left ear.  These results are commensurate with 
level I hearing in each ear, which yields a zero percent 
evaluation, in accordance with the schedular rating code.  
38 C.F.R. § 4.85, Code 6100.  

The veteran underwent an additional VA hearing examination in 
April 1995.  He had pure tone thresholds of 5, 0, 10, and 50 
decibels in the right ear at the frequencies of 1000, 2000, 
3000, and 4000 Hertz, and thresholds of 15, 15, 20, and 55 
decibels in the left ear at these same thresholds.  The 
average threshold for the right ear was 16, and the average 
threshold for the left ear was 26.  The speech recognition 
score was 96 percent correct for the right ear, and 94 
percent correct for the left ear.  This equates to level I 
hearing for each ear, which merits a zero percent evaluation.  
38 C.F.R. § 4.85, Code 6100.

The most recent VA hearing examination was conducted in July 
1997.  The veteran had pure tone thresholds of 5, 0, 20, and 
50 decibels at the frequencies of 1000, 2000, 3000, and 4000 
Hertz for the right ear.  He had thresholds of 15, 10, 15, 
and 55 decibels at these same frequencies for the left ear.  
The average threshold for the right ear was 19, and for the 
left ear it was 24.  Speech recognition ability was 98 
percent for the right ear, and 100 percent for the left ear.  
The summary of the test results was mild, bilateral, high 
frequency, noise induced, sensorineural hearing impairment.  
His hearing was essentially unchanged since April 1995.  
Again, the pure tone thresholds and the speech recognition 
ability equals level I hearing for each ear, which warrants a 
zero percent evaluation. 38 C.F.R. § 4.85, Code 6100.  
Therefore entitlement to an increased rating for bilateral 
hearing loss is not warranted at any time after discharge.

In reaching this decision, the Board has considered the 
veteran's argument that his hearing loss is compensable.  
However, the evidence clearly weighs against the assignment 
of a compensable evaluation in this case.  The requirements 
of 38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Therefore, the only possible 
interpretation of the most recent evidence is that the 
veteran's hearing loss is at level I for each ear, and that, 
therefore, a compensable rating is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right heel spur with Achilles' tendon calcification is 
denied. 

Entitlement to an evaluation in excess of 10 percent for a 
left heel spur with Achilles' tendon calcification is denied. 

Entitlement to a compensable evaluation for sinusitis is 
denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


REMAND

The veteran contends that the evaluation for his service 
connected actinic keratosis is inadequate to reflect its 
current severity.  

The veteran submitted a consent for the release of medical 
information to the VA in May 1997.  This indicates that the 
veteran received treatment for his skin disability from 
Navcare Clinical Laboratory in March 1996.  There is no 
indication that an attempt to obtain these records has been 
made.  As these records are potentially relevant to the 
veteran's claim, the Board believes that an attempt to obtain 
them should be made prior to considering the veteran's claim.  

The veteran also contends that he is entitled to service 
connection for arthritis of the hands, wrists, and elbows.  
He notes that he sustained some traumas to these areas during 
service.  Furthermore, he argues that he was told in service 
that he either had or would develop arthritis in these 
locations, but he did not report this problem on any medical 
examinations in service so as not to affect his flying 
status.  

A review of the service medical records reflects that 
laboratory testing revealed a positive rheumatoid factor in 
1971.  The veteran reported a history of bilateral wrist pain 
on the Report of Medical History obtained at the time of the 
July 1993 discharge examination.  The December 1993 VA 
examination contained a diagnoses of arthritis of the hands, 
wrists, and elbows, but said that this was by history, and 
was in total remission.  X-ray studies of the hands, wrists, 
and elbows were not obtained.  Finally, the July 1997 VA 
orthopedic examination included a diagnosis of chronic 
arthritis of the wrists, but did not address arthritis of the 
hands or elbows.  X-rays of the wrists revealed no remarkable 
arthritic changes.  Furthermore, the examiner did not express 
an opinion as to the etiology of the arthritis of the wrists.  
A rheumatology examination was not accomplished.  The Board 
finds that a VA rheumatology examination to determine whether 
or not arthritis of the hands, wrists, and elbows is 
currently present, and, if so, the etiology of these 
disabilities, would be useful in reaching a decision in this 
case.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations, and obtaining all relevant records.  Therefore, 
in order to assist the veteran in the development of his 
claims, the Board remands these issues for the following 
action:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the 
issues on appeal.  Any records obtained 
should be associated with the claims 
folder.  

2.  The RO should obtain the March 1996 
records from Navcare Clinical Laboratory 
in Vista, California, pertaining to 
treatment of the veteran's skin 
disability.  If any identified records 
are found to be unobtainable, a statement 
to that effect should be placed in the 
claims folder.  

2.  The veteran should be afforded a VA 
rheumatology examination to determine 
whether or not the veteran currently has 
arthritis of the hands, wrists, and 
elbows, and, if so, the etiology of these 
disabilities.  All indicated tests, 
including x-rays and/or laboratory 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  After the completion of 
the examination and review of the record, 
the examiner should express the following 
opinions: 1) Does the veteran currently 
have arthritis of the hands, the wrists, 
and/or the elbows?  2) If the veteran is 
determined to currently have arthritis of 
the hands, wrists, and/or elbows, is it 
as likely as not that these disorders 
have developed as a result of active 
service?  Please provide a complete 
explanation of the answers for these 
questions.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

